Citation Nr: 0005158	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active naval service from August 1993 to 
April 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) St. Petersburg 
Regional Office (RO) November 1995 rating decision which 
denied, inter alia, service connection for migraine 
headaches.  The veteran has relocated to Texas; the Waco RO 
now has jurisdiction over this claim.

Subsequent to issuance of the last supplemental statement of 
the case, two VA examination reports were associated with the 
claims folder.  The RO did not issue a supplemental statement 
of the case; however, as these examination reports do not 
contain any report or finding pertaining to migraine 
headaches, they need not be referred to the RO for inclusion 
in another supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37, 20.1304 (1999).


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently experiences migraine headaches, nor is 
there any link shown between any such headaches and his 
active service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for migraine headaches.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he currently experiences migraine 
headaches about once every two weeks, and that they began 
during his period of active service; thus, he argues that 
service connection is warranted for migraine headaches.

Before reaching the merits of the veteran's claim, the 
threshold question is whether the veteran has presented 
evidence that his claim of service connection is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meritorious on its own or capable of 
substantiation.  Id. at 81.  An allegation alone is not 
sufficient; the appellant must submit evidence in support of 
his claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The veteran's service medical records reveal that a clinical 
evaluation of his head and neurologic system revealed normal 
findings at the time of his October 1992 service entrance 
medical examination.  In August 1993, a clinical evaluation 
of his head and neurologic system again revealed normal 
findings.  The remainder of the service medical records do 
not include any report or clinical finding of migraine 
headache.

VA outpatient treatment records, dated in May 1995, do not 
show that the veteran received any treatment for headache 
complaints.

On VA neurological examination in July 1995, the veteran 
reported that he experienced headaches.  Examination did not 
reveal that he had any organic cerebral cranial nerve, bulbar 
or cerebellar abnormality.  It was noted that his was a 
normal neurological examination, and he was headache free.  
It was also noted that the headaches he described suggested a 
muscle contraction pattern.

On VA medical examination, conducted earlier in July 1995, 
the veteran reported that he experienced severe headaches 
about once or twice a month.  Examination of his head and 
neurologic system was normal.  The impression was that the 
veteran's physical complaints appeared to be part of a 
chronic tension state which may be part of a pattern of 
hypochondriasis.  It was noted that he did not find any 
indication of significant medical illness.

At his March 1997 hearing, the veteran testified that he 
first began to experience headaches in August 1994.  He also 
testified that, when he sought treatment for his headaches at 
that time, he was advised that they were part of a back 
problem.  He reported that he had treated his in-service 
headaches with Motrin.  He also reported that he had a 
headache condition on service separation, and that the 
severity of his migraine headaches had increased since that 
time.  He indicated that he continued to experience headaches 
about once every two weeks.

On the basis of the foregoing, the Board finds that the 
veteran has not presented evidence of a well-grounded claim 
of service connection for migraine headaches.  There is no 
competent medical evidence of record which establishes that 
the veteran currently experiences chronic migraine headaches, 
much less that they are of service origin.  In particular, 
his service medical records are totally devoid of any report 
or clinical finding of a migraine headache.  In addition, the 
VA outpatient treatment records are likewise negative for any 
post-service report or clinical finding of migraine headache.  
Moreover, although a recent VA neurological examination 
report includes a notation that he complained of occasion 
headaches, this notation was based on the veteran's own 
history, alone.  Furthermore, this report shows that he was 
headache free and negative for any organic cerebral cranial 
nerve, bulbar or cerebellar abnormality.  The Board also 
observes that on recent VA medical examination of the veteran 
in 1995, neurologic examination was normal.  Thus, there is 
no competent medical evidence of record which establishes 
that the veteran currently experiences migraine headaches of 
service origin.  While the Board is sympathetic to the views 
of the veteran, his claim of service connection for migraine 
headaches may not be viewed as well grounded under these 
circumstances.  Caluza, 7 Vet. App. at 506.

The Board has considered the veteran's contentions regarding 
the etiology of his claimed migraine headaches.  However, as 
there is no showing that he is other than a layman, he is not 
competent to render an opinion as to a medical diagnosis, 
etiology or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In denying the veteran's claim of service connection for 
migraine headaches, the Board has considered the matter of 
resolution of the benefit of the doubt.  However, the 
benefit-of-the-doubt rule is only applicable when a claim is 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Such is not the case where, as reported earlier, 
there is no competent medical evidence of record which 
establishes that the veteran currently has migraine headaches 
which are of service origin.


ORDER

Service connection for migraine headaches is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

